Title: From George Washington to Colonel Thomas Price, 12 April 1777
From: Washington, George
To: Price, Thomas



Sir
Head Quarters Morris Town 12th April 1777

I have yours of the 4th instant inclosing a Return of your Regt which I am sorry to find, so far below my expectation. I have wrote to Governor Johnson, entreating him to endeavour to settle the unhappy dispute that has hitherto subsisted in your State respecting Rank; and I hope it may be effected.
I desire you will immediately upon the Receipt of this order your Lieut. Colonel to march to this place with every Man that is fit for duty, and that you send on your Major with the next detatchment. You had better remain awhile longer to see that the Officers, left behind to recruit, perform their duty, and that the Men in the Hospitals are forwarded as soon as the State of their Health will permit. I depend upon

your exerting yourself to make up for the time that has been heretofore lost, as not only the public Service but the Credit of your State depends upon it—I am &c.
